Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                          No. 04-17-00683-CR

                                       Ben Andre BRIDGES,
                                            Appellant

                                                  v.

                                          The STATE of Texas,
                                                Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016CR11498
                          Honorable Kevin M. O’Connell, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 24, 2018

AFFIRMED

           Ben Andre Bridges appeals his conviction for possession of a controlled substance with

intent to deliver, asserting the trial court erred in denying his motion for directed verdict. We

affirm the judgment of the trial court.

                                             BACKGROUND

           Bridges was indicted for one count of possession of a controlled substance (synthetic

marijuana) with intent to deliver and one count of simple possession. He pled not guilty and

proceeded to a jury trial. The evidence at trial established Bridges possessed two packages—
                                                                                      04-17-00683-CR


“Juicy Pink 6X and Orange Jungle 6X.” After the State rested its case, defense counsel orally

requested that a directed verdict be granted based on the State’s failure to prove that (1) Bridges

had the intent to deliver the controlled substances, and (2) the substances in his possession were

illegal substances. The trial court denied the motion for directed verdict. The jury found Bridges

guilty of possession with intent to deliver. In accordance with the jury’s verdict, the trial court

sentenced Bridges to fifteen years’ imprisonment.

                                      STANDARD OF REVIEW

       A complaint about a trial court’s failure to grant a motion for directed verdict is a challenge

to the sufficiency of the evidence. Canales v. State, 98 S.W.3d 690, 693 (Tex. Crim. App. 2003).

To determine whether the evidence is sufficient to support a conviction, we must examine all of

the evidence in the light most favorable to the verdict to determine whether, based on that evidence

and reasonable inferences therefrom, any rational trier of fact could have found all the essential

elements of the offense beyond a reasonable doubt. Cary v. State, 507 S.W.3d 761, 766 (Tex.

Crim. App. 2016) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Harris v. State, 532

S.W.3d 524, 527 (Tex. App.—San Antonio 2017, no pet.). In a sufficiency review, direct and

circumstantial evidence are equally probative. Tate v. State, 500 S.W.3d 410, 413 (Tex. Crim.

App. 2016). Circumstantial evidence, even in the absence of direct evidence, may be sufficient to

uphold a conviction as long as the cumulative force of the evidence is sufficient to support the

conviction. Ramsey v. State, 473 S.W.3d 805, 809-10 (Tex. Crim. App. 2015).

       Under this standard, we must defer to the jury’s determinations as to credibility and weight

because the jury is the sole judge of witness credibility and the weight to be afforded a witness’s

testimony. Cary, 507 S.W.3d at 766; Huff v. State, 467 S.W.3d 11, 19-20 (Tex. App.—San

Antonio 2015, pet. ref’d).     Additionally, we must assume the jury resolved any apparent

inconsistencies in testimony in order to render its verdict, and we defer to its resolution of such
                                                -2-
                                                                                       04-17-00683-CR


inconsistencies. Cary, 507 S.W.3d at 766. As fact finders, jurors can choose to believe some, all,

or none of the testimony provided by any witness, and give different weight to different testimony

if they choose. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). Moreover,

jurors may draw multiple reasonable inferences from the facts as long as the evidence supports

each inference. Tate, 500 S.W.3d at 413.

Intent

         The elements for possession of a controlled substance with intent to deliver are that the

defendant: (1) possessed a controlled substance in the amount charged; (2) intended to deliver the

controlled substance to another; and (3) knew that the substance in his possession was a controlled

substance. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a); Nhem v. State, 129 S.W.3d 696,

699 (Tex. App.—Houston [1st Dist.] 2004, no pet.). “‘Deliver’ means to transfer, actually or

constructively, to another a controlled substance . . . . The term includes offering to sell a

controlled substance . . . .” Id. § 481.002(8). Intent to deliver may be established by circumstantial

evidence, such as evidence of an accused’s possession of the contraband. See Garcia v. State, 218

S.W.3d 756, 764 (Tex. App.—Houston [1st Dist.] 2007, no pet.); Patterson v. State, 138 S.W.3d

643, 649 (Tex. App.—Dallas 2004, no pet.) (stating that “intent to deliver” can be proved by

circumstantial evidence, such as the quantity of the drugs possessed, the manner of packaging, and

the presence of the accused on the premises). Testimony by experienced law enforcement officers

may also be used to establish a defendant’s intent to deliver. Jones v. State, 300 S.W.3d 93, 97

(Tex. App.—Texarkana 2009, no pet.); Garcia, 218 S.W.3d at 764. A reviewing court may also

consider several factors in determining intent to deliver, including the nature of the location where

the defendant was arrested, the quantity of drugs the defendant possessed, the manner of packaging

the drugs, the presence or absence of drug paraphernalia (for use or sale), whether the defendant

possessed a large amount of cash in addition to the drugs, and the defendant’s status as a drug user.
                                                 -3-
                                                                                      04-17-00683-CR


Jones, 300 S.W.3d at 97; Garcia, 218 S.W.3d at 764. “The number of factors present is not as

important as the logical force the factors have in establishing the elements of the offense.” Moreno

v. State, 195 S.W.3d 321, 326 (Tex. App.—Houston [14th Dist.] 2006, pet. ref’d) (op. on reh’g).

Furthermore, “intent to deliver is a question of fact for the jury to resolve, and it may be inferred

from the acts, words, or conduct of the accused.” Taylor v. State, 106 S.W.3d 827, 831 (Tex.

App.—Dallas 2003, no pet.).

        Officer Christopher Dech, a downtown bicycle patrol officer for the San Antonio Police

Department, testified that he has received specialized training in identifying synthetic marijuana.

He noted that the drug is packaged in a very specific way. Tobacco is removed from a cigarillo

and replaced with synthetic narcotic and rolled. He stated that synthetic marijuana is prevalent in

certain parts of the downtown area and that he sees it virtually every day. Cigarillos containing

synthetic marijuana are sold for $1-$5 and typically contain one-tenth of 1 gram of synthetic

marijuana. Dech stated that in his experience, vagrants and the homeless often consume the

synthetic marijuana. Dech stated that the side effects from use of the drug vary from a “zombie

like state” to violence.

        On the date Bridges was arrested, Dech observed Bridges and three other individuals at a

bus stop from a nearby parking garage. Bridges was with two other males and a female. Dech

recognized one of the males and the female because he had dealt with them many times before on

downtown patrol, and they were known to Dech to be users of synthetic marijuana. Dech observed

the female in a “passed-out state” and the two other males keeping “lookout,” which Dech said

meant they were looking for police. Dech observed Bridges take out a package and move his

fingers in a manner that is consistent with removing the tobacco from a cigarillo. Dech saw

Bridges throw away a cigarillo package. He then saw Bridges pull something from his left front



                                                -4-
                                                                                       04-17-00683-CR


pocket and put it in the cigarillo. Dech then saw Bridges move his hands in a motion consistent

with rolling a joint.

        Dech moved from the parking garage to the bus stop where Bridges and the female were

located; the two other men had left. Dech saw something coming out of Bridge’s left front pocket

and noted that it was consistent with the colorful packaging of synthetic cannabinoid. Dech asked

Bridges to give him the package; it was labeled “6X Pink Juicy.” Dech recognized the “fruity

pungent odor” as cannabinoid and placed Bridges under arrest for possession of a controlled

substance in Penalty Group 2A. After placing Bridges under arrest, Dech searched Bridges’s

person and found a package labeled “Orange Juice 6X” in his rear left pocket. Dech opened that

package and believed it to contain a synthetic cannabinoid substance. Dech observed loose

tobacco on the ground at the scene. The joint Dech observed Bridges rolling was not recovered,

leading Dech to conclude that Bridges sold the joint to one of the other two men who left the bus

stop.

        Dech was wearing a body camera at the time of the arrest and a recording of the arrest was

played for the jury. On the video, the female admits to Dech that she had synthetic marijuana.

The female was slow in her responses and had slurred speech which can be indicative of synthetic

marijuana use. Bridges was also somewhat slow and lethargic, with slightly slurred speech, but

Dech could not say for sure whether he was under the influence of synthetic cannabinoid.

        Bridges was initially charged with simple possession, but once Dech reviewed the

evidence, a charge of possession with intent to deliver was added because Bridges had over 150

times the amount of synthetic marijuana on him as an individual would need for single use. In

addition, $77 was found in Bridges’s wallet: one $20 bill, three $10 bills, and twenty-one $1 bills.

Dech considered the large amount of $1 bills to be indicative of distributing narcotics on the street,

especially to homeless people.
                                                 -5-
                                                                                     04-17-00683-CR


       Our reading of the record reflects that there was sufficient circumstantial evidence to

establish that Bridges intended to deliver synthetic marijuana to others. Officer Dech was trained

in spotting synthetic marijuana and was familiar with how it was packaged and sold. Dech testified

that the amount of synthetic marijuana found on Bridges was inconsistent with personal use. Dech

also noted that the large amount of single bills found in Bridges’s wallet was indicative of selling

the drug for $1-$5 to homeless people, who usually carry small bills collected from panhandling.

In addition, the joint that Dech observed Bridges rolling was not recovered at the scene, indicating

it was delivered to one of the males who had been at the bus stop with Bridges. Viewing the

evidence in the light most favorable to the verdict, and based on the logical force of all the

circumstantial and direct evidence, a rational factfinder could find beyond a reasonable doubt that

Bridges intended to deliver the synthetic marijuana in his possession to others. See Cary, 507

S.W.3d at 766.

Chemical Composition of the Alleged Narcotics

       Bridges next complains the trial court erred in denying his motion for directed verdict

because the State failed to prove the substances in Bridges’s possession were illegal substances.

Again, we must review the sufficiency of the evidence. See Canales, 98 S.W.3d at 693.

       The first count of the indictment provided as follows:

       On or about the 21st Day of September, 2016, BEN BRIDGES did knowingly
       possess, with intent to deliver, a controlled substance, namely: 5-flouro ADB and
       MMB-FUBINACA, which by aggregate weight, including any adulterants and
       dilutants was of an amount of FOUR (4) grams or more but less than Four Hundred
       (400) grams…

       The charge informed the jurors:

       Tetrahydrocannabinols, other than marijuana, and synthetic equivalents of the
       substances contained in the plant, or in the resinous extractives of cannabis, or
       synthetic substances, derivatives, and their isomers with similar chemical structure



                                                -6-
                                                                                   04-17-00683-CR


       and pharmacological activity, such as 5-flouro ADB and MMB-FUBINACA, are
       controlled substances.

The application paragraph of the charge tracked the language of the indictment.

       Yvette Pirkle, a chemist with the Bexar County Criminal Investigation Laboratory, tested

the substances seized from Bridges. She testified that both packages—the “Juicy Pink 6X and

Orange Jungle 6X”—were positive for “5-flouro ADB, MMB-FUBINACA,” the chemical

compound alleged in the indictment. Pirkle testified this was also known as synthetic marijuana.

She stated that to make synthetic marijuana, three components must be present: a core, a link, and

a Group A. She specified that in the substances she tested in this case, the core for 5-fluoro is

imidazole, the link is carboxamide, and Group A is methyl methoxy oxobutane. She further

testified that the substances found on Bridges tested positive for the chemical named in the

indictment. The Pink packet contained 4.089 grams and the Orange packet contained 3.160 grams.

Their total weight was more than seven grams.

       Bridges was charged with possession of a controlled substance in Penalty Group 2-A. TEX.

HEALTH & SAFETY CODE ANN. §§ 481.1161; 481.1031(b)(3); see also Lerma v. State, 543 S.W.3d

184, 197, n.109 (Tex. Crim. App. 2018) (“Synthetic marijuana is a Penalty Group 2–A

substance.”). After the State rested, Bridges moved for a directed verdict, arguing the State had

only proved “the core component substance and has failed to prove the exact specific nature as set

forth in the indictment, the link component or the Group A component.” Section 481.1031 of the

Texas Health and Safety Code defines “core components,” “Group A components,” and “link

components.” TEX. HEALTH & SAFETY CODE ANN. § 481.1031(a). Pirkle testified that one

substance from each of the section 481.1031 categories was present in the “5-flouro” for which

the substances found on Bridges tested positive. Thus, the evidence at trial showed that the same

chemical compound found in the substances seized from Bridges was also included in the


                                                -7-
                                                                                    04-17-00683-CR


indictment and the charge. See Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)

(holding sufficiency of evidence to support conviction should be measured against elements of

offense as defined by a “hypothetically correct jury charge”). We therefore conclude the evidence

was sufficient to prove beyond a reasonable doubt that Bridges possessed a controlled substance.

                                          CONCLUSION

       Because there was sufficient evidence to support the challenged elements of the offense of

possession of a controlled substance with intent to deliver, we hold the trial court did not err in

overruling Bridges’s motion for directed verdict. We overrule Bridges’s sole issue on appeal, and

affirm the judgment of the trial court.

                                                 Rebeca C. Martinez, Justice

Do Not Publish




                                               -8-